DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments, see remarks pages 7-9, filed April 9, 2021, with respect to the rejection(s) of claim(s) 1, 11 and 17 under 35 U.S.C. 1022/103 have been fully considered.  However, upon further consideration, a new ground(s) of rejection is made in view of Breed in U.S. Patent Publication 2008/0243342.  
Drawings
The drawings were received on April 9, 2021.  These drawings are accepted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-8, 21-23, 27 and 30 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Breed in U.S. Patent Publication 2008/0243342.
	Regarding claim 1, Breed teaches:

	an analysis response circuit structured to adjust a parameter of the vehicle in response to the state value, wherein the analysis response circuit is further structured to adjust a detection package in response to the state value, wherein the detection 
	Regarding claim 3, Breed teaches the limitations as indicated above. Further, Breed teaches wherein the detection package further comprises a sensor parameter for at least one of the plurality of input sensors (see “sensor 577, which can be also multiple sensors”, [0430]; see “multiple sensors”, [0924]; see “an important parameter of the sensor of this invention”, [0358]; see “Sensors on a vehicle are generally designed to measure particular parameters of particular vehicle components”, [0875]).
	Regarding claim 6, Breed teaches the limitations as indicated above. Further, Breed teaches wherein the at least one of the neural net or the expert system performs a pattern recognition operation to determine the state value (see “a pattern recognition technique or algorithm…”, [0226]-[0227]; [0237]).
	Regarding claim 7, Breed teaches the limitations as indicated above. Further, Breed teaches wherein the pattern recognition operation is performed on vibration data of the plurality of detection values (see “The term "signal" as used herein will generally refer to…mechanical vibration”, [0874]; see “accelerometer continuously monitors the vibrations”, [0876]).
	Regarding claim 8, Breed teaches the limitations as indicated above. Further, Breed teaches wherein the at least one of the neural net or the expert system further compares the vibration data of the plurality of detection values to a library of noise 
	Regarding claim 21, Breed teaches:
	a data acquisition circuit (see “the diagnostic module”, [0046]) structured to interpret a plurality of detection values, each of the plurality of detection values corresponding to input received from at least one of a plurality of input sensors (see “sensed by a variety of sensors and analyzed by the diagnostic module”, [0046]), each of the plurality of input sensors operatively coupled to at least one of a plurality of components of the vehicle (see “a vehicle with several components and several sensors…a total vehicle diagnostic system in accordance with the invention utilizing a diagnostic module…notifying…the failure of a component in the vehicle”, [0920]); 	a data analysis circuit structured to determine a state value (see “The pattern recognition algorithm, which forms an integral part of the crash sensor described herein, can be implemented either as an algorithm using a conventional microprocessor, FPGA or ASIC or through a neural computer…”, [0227]), wherein the data analysis circuit comprises a pattern recognition circuit (see “a pattern recognition technique or algorithm…”, [0226]-[0227]; [0237]) structured to determine the state value by analyzing a subset of the plurality of detection values (see “analyzes data…to determine whether the vehicle is experiencing a crash from any direction”, [0234]; see “all of the failure modes listed can be at least partially sensed by multiple sensors”, [0924]) and at least one external detection value using at least one of a neural net or an expert system (see “FIG. 2 is a diagram of a neural network…FIG. 3 contains the results of a neural network algorithm”, [0012]-[0013]; [0226]); and 
	an analysis response circuit structured to adjust a parameter of the vehicle in response to the state value, wherein the at least one of the neural net or the expert system performs a pattern recognition to determine the state value (see “a pattern recognition technique or algorithm…”, [0226]-[0227]; [0237]; see “FIG. 2 is a diagram of a neural network…FIG. 3 contains the results of a neural network algorithm”, [0012]-[0013]; [0226]).
	Regarding claim 22, Breed teaches the limitations as indicated above. Further, Breed teaches wherein the analysis response circuit is further structured to adjust a detection package in response to the state value, wherein the detection package comprises a selection of available sensors utilized as the plurality of input sensors (see “sensor 577, which can be also multiple sensors”, [0430]; see “multiple sensors”, [0924]).
	Regarding claim 23, Breed teaches the limitations as indicated above. Further, Breed teaches wherein the detection package further comprises a sensor parameter for at least one of the plurality of input sensors (see “sensor 577, which can be also multiple sensors”, [0430]; see “multiple sensors”, [0924]; see “an important parameter of the sensor of this invention”, [0358]; see “Sensors on a vehicle are generally designed to measure particular parameters of particular vehicle components”, [0875]).
	Regarding claim 27, Breed teaches the limitations as indicated above. Further, Breed teaches wherein the pattern recognition operation is performed on vibration data of the plurality of detection values (see “The term "signal" as used herein will generally refer to…mechanical vibration”, [0874]; see “accelerometer continuously monitors the vibrations”, [0876]).
	Regarding claim 30, Breed teaches the limitations as indicated above. Further, Breed teaches interpreting a plurality of detection values of a vehicle (see “analyzes data…to determine whether the vehicle is experiencing a crash from any direction”, [0234]; see “all of the failure modes listed can be at least partially sensed by multiple sensors”, [0924]), each of the plurality of detection values corresponding to input received from at least one of a plurality of input sensors, each of the plurality of input sensors operatively coupled to at least one component of the vehicle (see “a vehicle with several components and several sensors…a total vehicle diagnostic system in accordance with the invention utilizing a diagnostic module…notifying…the failure of a component in the vehicle”, [0920]); 
	operating at least one of a neural net or an expert system on the plurality of detection values to determine a state value for the at least one of component of the vehicle (see “a pattern recognition technique or algorithm…”, [0226]-[0227]; [0237]; see “FIG. 2 is a diagram of a neural network…FIG. 3 contains the results of a neural network algorithm”, [0012]-[0013]; [0226]; see “analyzes data…to determine whether the vehicle is experiencing a crash from any direction”, [0234]; see “all of the failure modes listed can be at least partially sensed by multiple sensors”, [0924]); and 
	adjusting at least one of a sensing parameter or a data storage profile in response to the state value, wherein the at least one of the neural net or the expert system performs a pattern recognition operation to determine the state value (see “a pattern recognition technique or algorithm…”, [0226]-[0227]; [0237]; see “FIG. 2 is a diagram of a neural network…FIG. 3 contains the results of a neural network algorithm”, [0012]-[0013]; [0226]).
Allowable Subject Matter
Claims 11, 13-20 and 35-37 are allowed.
	Regarding claim 11, the closest prior art fails to anticipate or render obvious wherein the adjusting the at least one of the sensing parameter or the data storage profile comprises enhancing a resolution of at least one of the plurality of detection values in response to the state value, in combination with all other limitations as presented by Applicant.
	Regarding claim 17, the closest prior art fails to anticipate or render obvious wherein the state value comprises a normal operating state for a component of the vehicle, and wherein adjusting the parameter of the vehicle comprises reducing an amount of data of the plurality of detection values that is stored relating to the component of the vehicle, in combination with all other limitations as presented by Applicant.
	Regarding claim 35, the closest prior art fails to anticipate or render obvious wherein the adjusting the parameter of the vehicle comprises increasing an amount of data of the plurality of detection values that is stored relating to the component of the vehicle, in combination with all other limitations as presented by Applicant.
	Claims 13-16, 18-20 and 36-37 are allowed by virtue of their dependence.
Claims 4-5, 9-10, 24-26,28-29 and 31-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 4, the closest prior art fails to anticipate or render obvious wherein the adjusting the detection package comprises enhancing a resolution of at least one of the subset of the plurality of detection values in response to the state value, in combination with all other limitations as presented by Applicant.
	Regarding claim 9, the closest prior art fails to anticipate or render obvious wherein the at least one of the neural net or the expert system is configured to at least intermittently access a self-organizing marketplace, and wherein the self-organizing marketplace provides the library of noise patterns, in combination with all other limitations as presented by Applicant.
	Regarding claim 24, the closest prior art fails to anticipate or render obvious wherein the adjusting the detection package comprises enhancing a resolution of at least one of the plurality of detection values in response to the state value, in combination with all other limitations as presented by Applicant.
	Regarding claim 28, the closest prior art fails to anticipate or render obvious wherein the at least one of the neural net or the expert system is configured to at least intermittently access a self-organizing marketplace, and wherein the self-organizing marketplace provides the library of noise patterns, in combination with all other limitations as presented by Applicant.
	Regarding claim 31, the closest prior art fails to anticipate or render obvious wherein the adjusting the at least one of the sensing parameter or the data storage profile comprises enhancing a resolution of at least one of the plurality of detection values in response to the state value, in combination with all other limitations as presented by Applicant.
	Regarding claim 32, the closest prior art fails to anticipate or render obvious wherein the at least one of the neural net or the expert system accesses external data value from a self-organizing marketplace, and further determines the state value in response to the external data value, in combination with all other limitations as presented by Applicant. 
	Claims 5, 10, 25-26, 29 and 33-34 are indicated allowable by virtue of their dependence.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Pluemer in U.S. Publication 2016/0091398 teaches “a method for monitoring operation of operating machinery includes converting an actual sound pattern generated by the machine into an audio signal and digitizing the audio signal to create a real-time acoustic fingerprint unique to the actual sound pattern” (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944.  The examiner can normally be reached on Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MISCHITA L HENSON/Primary Examiner, Art Unit 2865